Case: 12-7121    Document: 15     Page: 1   Filed: 12/03/2012




          NOTE: This order is nonprecedential.


   Wniteb ~tate~ (!Court of ~peaI~
       for tbe jfeberaI <!Circuit

                JAMES W. STANLEY, JR.,
                   Claimant-Appellant,

                      v.
  ERIC K. SHINSEKI, SECRETARY OF VETERANS
                   AFFAIRS,
                   Respondent-Appellee.


                        2012-7121


   Appeal from the United States Court of Appeals for
Veterans Claims in case no. 09-4142, Judge William A.
Moorman.


                      ON MOTION


                       ORDER
    Eric K. Shinseki moves without opposition for a 14-
day extension of time, until December 3, 2012, to file his
principal brief.

    Upon consideration thereof,
Case: 12-7121   Document: 15     Page: 2   Filed: 12/03/2012




JAMES STANLEY, JR. V. SHINSEKI                          2


    IT Is ORDERED THAT:
    The motion is granted.

                                  FOR THE COURT


                                   /s/ Jan Horbaly
                                  Jan Horbaly
                                  Clerk


    s27